           Case 3:19-cr-00253-VC Document 59 Filed 06/01/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                           Case No. 19-cr-00253-VC-1
                Plaintiff,
                                                     ORDER DENYING MOTION FOR
         v.                                          COMPASSIONATE RELEASE
 ELIJAH LEE HOWARD,                                  Re: Dkt. No. 54
                Defendant.



       In November of 2019, this Court sentenced Elijah Howard to 37 months of imprisonment

for the crime of possessing a firearm as a felon. Mr. Howard began serving his sentence in

January of 2020. On May 21, 2020, he filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). See Dkt. No. 54. The motion is denied.

       Compassionate release is not appropriate in Mr. Howard’s case. When determining

whether “extraordinary and compelling reasons warrant such a reduction” in a defendant’s

sentence, the Court must consider the sentencing factors listed in 18 U.S.C. § 3553(a). See

§ 3582(c)(1)(A). Those factors include “the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and . . . to protect the public from

further crimes of the defendant.” § 3553(a)(2).

       In the wake of Mr. Howard’s bail proceedings and sentencing hearing, the Court

concluded that Mr. Howard is a person who: (i) always believes he is in the right; (ii) is

frequently hostile and angry (and sometimes violent) toward people who believe he is not in the

right; and (iii) needs to put a lot of time and a lot of hard work into reconceptualizing his

relationship with law enforcement and with the community as a whole. The Court concluded that
           Case 3:19-cr-00253-VC Document 59 Filed 06/01/20 Page 2 of 2




Mr. Howard will be dangerous until he succeeds in this reconceptualization, and that his

custodial sentence was an important part of accomplishing that. Accordingly, even considering

the increased health risks associated with incarceration at the present time, the Court is of the

view that Mr. Howard is currently a danger to the community and should not be released.

       IT IS SO ORDERED.


Dated: June 1, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                  2
